81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
-8$1,7$ &2$7(6                      
                                     
                  3ODLQWLII         
                                     
      Y                               &LYLO $FWLRQ 1R  $%-
                                     
('*(:22' 0$1$*(0(17                  
&25325$7,21                        
                                    
                  'HIHQGDQW         
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                  0(025$1'80 23,1,21

       3ODLQWLII -XDQLWD &RDWHV KDV EURXJKW WKLV DFWLRQ DJDLQVW GHIHQGDQW (GJHZRRG 0DQDJHPHQW

&RUSRUDWLRQ ³(GJHZRRG´ DOOHJLQJ WKDW (GJHZRRG GLVFULPLQDWHG DJDLQVW KHU LQ YLRODWLRQ RI 7LWOH

9,, RI WKH &LYLO 5LJKWV $FW RI  ³7LWOH 9,,´ DQG WKH 'LVWULFW RI &ROXPELD +XPDQ 5LJKWV $FW

³'&+5$´ ZKHQ LW SDLG KHU D ORZHU ZDJH WKDQ KHU PDOH FRZRUNHUV &RPSO    

(GJHZRRG KDV PRYHG WR GLVPLVV WKH FRPSODLQW XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH E RQ

WKH JURXQGV WKDW SODLQWLII¶V FODLPV DUH XQWLPHO\ XQGHU WKH DSSOLFDEOH VWDWXWHV RI OLPLWDWLRQV 'HI¶V

0RW WR 'LVPLVV >'NW  @ ³'HI¶V 0RW´ 0HP RI 3 	 $ LQ 6XSS RI 'HI¶V 0RW >'NW  @

³'HI¶V 0HP´


       3ODLQWLII LGHQWLILHV WKH GHIHQGDQW DV ³)LHOG 3D\UROO //&´ LQ WKH FDSWLRQ EXW SODLQWLII VWDWHV
LQ KHU FRPSODLQW WKDW VKH ³ILOHV >WKH@ FRPSODLQW DJDLQVW 'HIHQGDQW (GJHZRRG 0DQDJHPHQW
&RUSRUDWLRQ (0& 1RZ )LHOG 3D\UROO //&´ ([  WR 1RWLFH RI 5HPRYDO >'NW  @
³&RPSO´ ,Q LWV QRWLFH RI UHPRYDO GHIHQGDQW FODULILHV WKDW WKH WZR FRPSDQLHV ³DUH WZR VHSDUDWH
EXW UHODWHG HQWLWLHV´ DQG WKDW SODLQWLII ³SHUIRUPHG VHUYLFHV IRU (GJHZRRG 0DQDJHPHQW
&RUSRUDWLRQ EXW VKH ZDV WHFKQLFDOO\ HPSOR\HG E\ )LHOG 3D\UROO //& DQ DIILOLDWH SDVVWKURXJK
SD\UROO FRPSDQ\ RI (GJHZRRG 0DQDJHPHQW &RUSRUDWLRQ´ 1RWLFH RI 5HPRYDO >'NW  @ DW  Q
³(GJHZRRG UHVSHFWIXOO\ UHTXHVWV WKDW WKH &OHUN RI &RXUW FRUUHFW WKH UHFRUG DQG GRFNHW IRU WKLV
PDWWHU WR UHIOHFW (GJHZRRG 0DQDJHPHQW &RUSRUDWLRQ DV WKH SURSHU GHIHQGDQW´ Id. %HFDXVH
SODLQWLII KDV QRW REMHFWHG WR WKLV FRUUHFWLRQ DQG EHFDXVH LW DSSHDUV WKDW VKH VRXJKW WR VXH (GJHZRRG
DQG RQO\ QDPHG )LHOG 3D\UROO //& LQ WKH FDSWLRQ EHFDXVH VKH ZDV XQGHU WKH LPSUHVVLRQ WKDW WKLV
ZDV (GJHZRRG¶V QHZ QDPH WKH &OHUN RI &RXUW LV RUGHUHG WR PDNH WKLV FKDQJH
       %HFDXVH SODLQWLII GLG QRW ILOH WKLV ODZVXLW LQ D WLPHO\ IDVKLRQ DV UHTXLUHG E\ 7LWOH 9,, DQG

WKH '&+5$ GHIHQGDQW¶V PRWLRQ WR GLVPLVV ZLOO EH JUDQWHG

                                        %$&.*5281'

       3ODLQWLII ZDV HPSOR\HG E\ GHIHQGDQW DV D 0DLQWHQDQFH 7HFKQLFLDQ ,, IURP -XO\  

WKURXJK 2FWREHU   &RPSO   3ODLQWLII¶V VWDUWLQJ UDWH RI SD\ ZDV  SHU KRXU DQG

E\ WKH WLPH KHU HPSOR\PHQW HQGHG ³VKH ZDV PDNLQJ  SHU KRXU´ Id. 3ODLQWLII FODLPV WKDW

VKH ³FDPH WR NQRZ GXULQJ KHU FRXUVH RI ZRUN WKDW ZLWK KHU FHUWLILFDWHV DQG H[SHUWLVH WKH RQO\

UHDVRQ VKH HDUQHG WKH UDWH VKH GLG ZDV EHFDXVH RI KHU JHQGHU´ DQG WKDW LI ³VKH KDG EHHQ PDOH´ KHU

UDWH RI SD\ ³ZRXOG KDYH EHHQ  DQ KRXU´ Id.   6KH DOOHJHV WKDW VKH ³PDGH VHYHUDO DWWHPSWV

WR EULQJ XS WKH ZDJH GLVFUHSDQF\´ LQ ³ERWK YHUEDO DQG ZULWWHQ GHPDQGV´ EXW WKDW PDQDJHPHQW

GLG QRW DGGUHVV WKH SUREOHP Id.  ± ,QVWHDG GHIHQGDQW ³UHIXVHG WR SD\ DQ\ SDUW RI WKH DPRXQW

GXH DQG RZLQJ´ WR KHU Id.  

       3ODLQWLII ILOHG D FRPSODLQW ZLWK WKH (TXDO (PSOR\PHQW 2SSRUWXQLW\ &RPPLVVLRQ

³((2&´ UHJDUGLQJ ³WKLV JHQGHU EDVHG GLVFULPLQDWLRQ´ EXW RQ -DQXDU\   SODLQWLII¶V FODLP

ZDV GHQLHG &RPSO   2Q 'HFHPEHU   SODLQWLII ILOHG WKLV ODZVXLW LQ WKH 6XSHULRU &RXUW

RI WKH 'LVWULFW RI &ROXPELD ([  WR 1RWLFH RI 5HPRYDO >'NW  @ VHHNLQJ GDPDJHV WRWDOLQJ

 &RPSO DW  2Q -DQXDU\   GHIHQGDQW UHPRYHG WKH DFWLRQ WR IHGHUDO FRXUW

1RWLFH RI 5HPRYDO 2Q )HEUXDU\   GHIHQGDQW PRYHG WR GLVPLVV WKH FRPSODLQW SXUVXDQW WR

5XOH E FRQWHQGLQJ WKDW SODLQWLII¶V FODLPV DUH XQWLPHO\ 'HI¶V 0RW 3ODLQWLII RSSRVHG WKH

PRWLRQ RQ 0DUFK   DUJXLQJ WKDW WKH &RXUW VKRXOG WROO WKH DSSOLFDEOH VWDWXWHV RI OLPLWDWLRQV

XQGHU WKH GRFWULQH RI HTXLWDEOH HVWRSSHO 0HP RI 3 	 $ LQ 2SS RI 'HI¶V 0RW >'NW  @ ³3O¶V

2SS´ 'HIHQGDQW ILOHG LWV UHSO\ RQ 0DUFK   5HSO\ %U LQ 6XSS RI 'HI¶V 0RW >'NW  @

³'HI¶V 5HSO\´



                                                
                                    67$1'$5' 2) 5(9,(:

        ³7R VXUYLYH D >5XOH E@ PRWLRQ WR GLVPLVV D FRPSODLQW PXVW FRQWDLQ VXIILFLHQW IDFWXDO

PDWWHU DFFHSWHG DV WUXH WR µVWDWH D FODLP WR UHOLHI WKDW LV SODXVLEOH RQ LWV IDFH¶´ Ashcroft v. Iqbal

 86    TXRWLQJ Bell Atl. Corp. v. Twombly  86    ,Q Iqbal

WKH 6XSUHPH &RXUW UHLWHUDWHG WKH WZR SULQFLSOHV XQGHUO\LQJ LWV GHFLVLRQ LQ Twombly ³)LUVW WKH

WHQHW WKDW D FRXUW PXVW DFFHSW DV WUXH DOO RI WKH DOOHJDWLRQV FRQWDLQHG LQ D FRPSODLQW LV LQDSSOLFDEOH

WR OHJDO FRQFOXVLRQV´ DQG ³>V@HFRQG RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI

VXUYLYHV D PRWLRQ WR GLVPLVV´ Id. DW ±

        $ FODLP LV IDFLDOO\ SODXVLEOH ZKHQ WKH SOHDGHG IDFWXDO FRQWHQW ³DOORZV WKH FRXUW WR GUDZ WKH

UHDVRQDEOH LQIHUHQFH WKDW WKH GHIHQGDQW LV OLDEOH IRU WKH PLVFRQGXFW DOOHJHG´ Id. DW  FLWLQJ

Twombly  86 DW  ³7KH SODXVLELOLW\ VWDQGDUG LV QRW DNLQ WR D µSUREDELOLW\ UHTXLUHPHQW¶

EXW LW DVNV IRU PRUH WKDQ D VKHHU SRVVLELOLW\ WKDW D GHIHQGDQW KDV DFWHG XQODZIXOO\´ Id TXRWLQJ

Twombly  86 DW  $ SOHDGLQJ PXVW RIIHU PRUH WKDQ ³ODEHOV DQG FRQFOXVLRQV´ RU D

³IRUPXODLF UHFLWDWLRQ RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ´ id TXRWLQJ Twombly  86 DW 

DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ VXSSRUWHG E\ PHUH FRQFOXVRU\

VWDWHPHQWV GR QRW VXIILFH´ Id. FLWLQJ Twombly  86 DW 

        :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH &RXUW LV ERXQG WR FRQVWUXH

D FRPSODLQW OLEHUDOO\ LQ WKH SODLQWLII¶V IDYRU DQG LW VKRXOG JUDQW WKH SODLQWLII ³WKH EHQHILW RI DOO

LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG´ Kowal v. MCI Commc’ns Corp.  )G

  '& &LU  1HYHUWKHOHVV WKH &RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH

SODLQWLII LI WKRVH LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW

DFFHSW SODLQWLII¶V OHJDO FRQFOXVLRQV See id see also Browning v. Clinton  )G   '&

&LU  ,Q UXOLQJ XSRQ D PRWLRQ WR GLVPLVV IRU IDLOXUH WR VWDWH D FODLP D FRXUW PD\ RUGLQDULO\



                                                   
FRQVLGHU RQO\ ³WKH IDFWV DOOHJHG LQ WKH FRPSODLQW GRFXPHQWV DWWDFKHG DV H[KLELWV RU LQFRUSRUDWHG

E\ UHIHUHQFH LQ WKH FRPSODLQW DQG PDWWHUV DERXW ZKLFK WKH &RXUW PD\ WDNH MXGLFLDO QRWLFH´

Gustave-Schmidt v. Chao  ) 6XSS G   ''&  FLWLQJ EEOC v. St. Francis

Xavier Parochial Sch.  )G  ± '& &LU 

                                           $1$/<6,6

  ,   3ODLQWLII¶V 7LWOH 9,, FODLP LV WLPHEDUUHG VR WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ
       WR GLVPLVV WKLV FODLP

       7LWOH 9,, FUHDWHV D FDXVH RI DFWLRQ IRU LQGLYLGXDOV ZKR KDYH EHHQ VXEMHFWHG WR YDULRXV W\SHV

RI HPSOR\PHQW GLVFULPLQDWLRQ See  86&  H± %HIRUH EULQJLQJ D ODZVXLW WKH

FRPSODLQDQW LV UHTXLUHG WR ILOH D FKDUJH ZLWK WKH ((2& See, e.g. Payne v. Salazar  )G 

 '& &LU  ³7LWOH 9,, µ>F@RPSODLQDQWV PXVW WLPHO\ H[KDXVW WKH>LU@ DGPLQLVWUDWLYH

UHPHGLHV EHIRUH EULQJLQJ WKHLU FODLPV WR FRXUW¶´ DOWHUDWLRQ LQ RULJLQDO TXRWLQJ Bowden v. United

States  ) G   '& &LU 

               :KHQHYHU D FKDUJH LV ILOHG E\ RU RQ EHKDOI RI D SHUVRQ FODLPLQJ WR EH
               DJJULHYHG    >WKH ((2&@ VKDOO PDNH DQ LQYHVWLJDWLRQ WKHUHRI    ,I WKH
               &RPPLVVLRQ GHWHUPLQHV DIWHU VXFK LQYHVWLJDWLRQ WKDW WKHUH LV QRW UHDVRQDEOH
               FDXVH WR EHOLHYH WKDW WKH FKDUJH LV WUXH LW VKDOO GLVPLVV WKH FKDUJH DQG
               SURPSWO\ QRWLI\ WKH SHUVRQ FODLPLQJ WR EH DJJULHYHG DQG WKH UHVSRQGHQW RI
               LWV DFWLRQ

 86&  H±E 7KH VWDWXWH JRHV RQ

               ,I D FKDUJH ILOHG ZLWK WKH &RPPLVVLRQ SXUVXDQW WR VXEVHFWLRQ E RI WKLV
               VHFWLRQ LV GLVPLVVHG E\ WKH &RPPLVVLRQ    WKH &RPPLVVLRQ    VKDOO VR
               QRWLI\ WKH SHUVRQ DJJULHYHG DQG ZLWKLQ QLQHW\ GD\V DIWHU WKH JLYLQJ RI VXFK
               QRWLFH D FLYLO DFWLRQ PD\ EH EURXJKW DJDLQVW WKH UHVSRQGHQW QDPHG LQ WKH
               FKDUJH

 86&  H±I

       7KLV QLQHW\GD\ VWDWXWH RI OLPLWDWLRQV KDV EHHQ VWULFWO\ FRQVWUXHG See, e.g. Maggio v.

Wisconsin Ave. Psychiatric Ctr., Inc.  )G   '& &LU  ³8QGHU  86& 

H±I LI D FRPSODLQDQW GHFLGHV WR VXH KLV HPSOR\HU KH PXVW EULQJ WKH DFWLRQ

                                                 
µZLWKLQ QLQHW\ GD\V DIWHU WKH JLYLQJ¶ RI WKH QRWLFH´    $ GHIHQGDQW PD\ SURSHUO\ UDLVH WKH

DIILUPDWLYH GHIHQVH RI XQWLPHOLQHVV LQ D SUHDQVZHU PRWLRQ VXFK DV D PRWLRQ WR GLVPLVV ³ZKHQ

WKH IDFWV WKDW JLYH ULVH WR WKH GHIHQVH DUH FOHDU IURP WKH IDFH RI WKH FRPSODLQW´ Smith-Haynie v.

District of Columbia  )G  ± '& &LU  UHDVRQLQJ WKDW ³VLQFH D SODLQWLII¶V

FRPSODLQW QHFHVVDULO\ LQFOXGHV FHUWDLQ IDFWV DERXW DQ DOOHJHG RIIHQVH VXFK DV GDWHV WKH SODLQWLII

GRHV QRW VXIIHU IURP ODFN RI QRWLFH ZKHQ D GHIHQGDQW EDVHV D SUHDQVZHU PRWLRQ RQ WKH IDFWV DV

DOOHJHG LQ WKH FRPSODLQW´

       +HUH LW LV FOHDU IURP WKH IDFH RI WKH FRPSODLQW WKDW SODLQWLII¶V ((2& FKDUJH ZDV GHQLHG RQ

-DQXDU\   EXW VKH GLG QRW ILOH WKLV ODZVXLW XQWLO 'HFHPEHU   ± DOPRVW WZR \HDUV

ODWHU See &RPSO   ,QGHHG ³>S@ODLQWLII FRQFHGHV WKDW WKH  GD\V LQ ZKLFK VKH KDG WR ILOH D

ODZVXLW IROORZLQJ WKH GLVPLVVDO RI KHU >FKDUJH@ SDVVHG EHIRUH WKH ILOLQJ RI WKLV FODLP´ 3O¶V 2SS

DW  7KHUHIRUH SODLQWLII¶V FODLP XQGHU 7LWOH 9,, LV WLPHEDUUHG +RZHYHU LQ KHU RSSRVLWLRQ WR WKH

PRWLRQ WR GLVPLVV SODLQWLII ³EHJV WKH FRXUW WR DOORZ WKH 7LWOH 9,, FODLP WR JR IRUZDUG´ 3O¶V 2SS

DW  6KH SRLQWV WKH &RXUW WR FDVH ODZ WKDW UHFRJQL]HV WKDW HTXLWDEOH WROOLQJ PD\ DSSO\ ZKHQ D

GHIHQGDQW¶V FRQGXFW KDV LQGXFHG WKH SODLQWLII WR OHW D GHDGOLQH JR E\ DQG VKH PDLQWDLQV WKDW EHFDXVH

GHIHQGDQW ³KDV QRW EHHQ SUHMXGLFHG LQ DQ\ PDQQHU´ WKH &RXUW VKRXOG DSSO\ WKH GRFWULQH WR KHU




                                                 
7LWOH 9,, FODLP 3O¶V 2SS DW  %XW SODLQWLII KDV QRW DOOHJHG IDFWV WR VKRZ DQ\ DIILUPDWLYH

PLVFRQGXFW DQG WKH ODFN RI SUHMXGLFH WR GHIHQGDQW LV QRW WKH GHWHUPLQLQJ IDFWRU

       ,W LV WUXH WKDW ³WKH GD\ SHULRG LV QRW D MXULVGLFWLRQDO SUHUHTXLVLWH WR ILOLQJ VXLW LQ IHGHUDO

FRXUW EXW RSHUDWHV DV D VWDWXWH RI OLPLWDWLRQV DQG LV VXEMHFW WR ZDLYHU DQG HTXLWDEOH WROOLQJ´ Smith-

Haynie  )G DW  %XW WKH &RXUW PD\ H[HUFLVH LWV GLVFUHWLRQDU\ HTXLWDEOH SRZHU ³RQO\ LQ

H[WUDRUGLQDU\ DQG FDUHIXOO\ FLUFXPVFULEHG LQVWDQFHV´ Id. DW ± TXRWLQJ Mondy v. Sec’y of

Army  )G   '& &LU  3ODLQWLII KDV QRW PDGH VXFK D VKRZLQJ KHUH

       $V WKH '& &LUFXLW H[SODLQHG

               7ROOLQJ RQ HVWRSSHO JURXQGV LV SURSHU ZKHUH D FODLPDQW KDV UHFHLYHG
               LQDGHTXDWH QRWLFH    ZKHUH WKH FRXUW KDV OHG WKH SODLQWLII WR EHOLHYH WKDW
               VKH KDG GRQH HYHU\WKLQJ UHTXULHG RI KHU    >RU@ ZKHUH DIILUPDWLYH
               PLVFRQGXFW RQ WKH SDUW RI D GHIHQGDQW OXOOHG WKH SODLQWLII LQWR LQDFWLRQ

Id. DW  TXRWLQJ Mondy  )G DW  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG $QG SODLQWLII

EHDUV WKH EXUGHQ RI SOHDGLQJ DQG SURYLQJ WKH HTXLWDEOH UHDVRQV IRU IDLOLQJ WR PHHW WKH QLQHW\GD\

UHTXLUHPHQW Saltz v. Lehman  )G   '& &LU  ³$OWKRXJK DEVHQFH RI




       3ODLQWLII XVHV WKH SKUDVH ³HTXLWDEOH WROOLQJ´ EXW EHFDXVH KHU DUJXPHQW UHYROYHV DURXQG
GHIHQGDQW¶V DOOHJHG DFWV WKDW NHSW KHU IURP ILOLQJ D WLPHO\ VXLW LW DSSHDUV SODLQWLII VHHNV WR LQYRNH
WKH GRFWULQH RI HTXLWDEOH HVWRSSHO See 3O¶V 2SS DW ± 7KH '& &LUFXLW KDV H[SODLQHG WKH
GLIIHUHQFH EHWZHHQ WKH WZR GRFWULQHV

               %RWK HTXLWDEOH HVWRSSHO DQG HTXLWDEOH WROOLQJ RSHUDWH LQ D SUDFWLFDO VHQVH
               WR WROO D OLPLWDWLRQV SHULRG $OWKRXJK WKH 6XSUHPH &RXUW DQG RXU FRXUW KDYH
               RFFDVLRQDOO\ FRQIODWHG WKH WZR GRFWULQHV WKH\ KDYH GLVWLQFW FULWHULD
               :KHUHDV HTXLWDEOH WROOLQJ DOORZV D SODLQWLII WR DYRLG WKH EDU RI WKH
               OLPLWDWLRQV SHULRG LI GHVSLWH DOO GXH GLOLJHQFH KH LV XQDEOH WR REWDLQ YLWDO
               LQIRUPDWLRQ EHDULQJ RQ WKH H[LVWHQFH RI KLV FODLP HTXLWDEOH HVWRSSHO LQ WKH
               VWDWXWH RI OLPLWDWLRQV FRQWH[W SUHYHQWV D GHIHQGDQW IURP DVVHUWLQJ
               XQWLPHOLQHVV ZKHUH WKH defendant KDV WDNHQ DFWLYH VWHSV WR SUHYHQW WKH
               SODLQWLII IURP OLWLJDWLQJ LQ WLPH

Currier v. Radio Free Europe/Radio Liberty, Inc.  )G   '& &LU  LQWHUQDO
FLWDWLRQV RPLWWHG HPSKDVLV LQ RULJLQDO
                                                  
SUHMXGLFH >WR GHIHQGDQW@ LV D IDFWRU WR EH FRQVLGHUHG    LW LV QRW DQ LQGHSHQGHQW EDVLV IRU LQYRNLQJ

WKH GRFWULQH´ Baldwin Cty. Welcome Ctr. v. Brown  86   

       +HUH SODLQWLII DSSHDUV WR DUJXH WKDW WKH VWDWXWH RI OLPLWDWLRQV VKRXOG EH WROOHG EHFDXVH

GHIHQGDQW WRRN VRPH DFWLRQ WR SUHYHQW KHU IURP ILOLQJ D WLPHO\ ODZVXLW See 3O¶V 2SS DW  FLWLQJ

Irwin v. Dep’t of Veterans Affairs  86    ³:H KDYH DOORZHG HTXLWDEOH

WROOLQJ    ZKHUH WKH FRPSODLQDQW KDV EHHQ LQGXFHG RU WULFNHG E\ KLV DGYHUVDU\¶V PLVFRQGXFW LQWR

DOORZLQJ WKH ILOLQJ GHDGOLQH WR SDVV´ %XW SODLQWLII¶V SOHDGLQJV DUH GHYRLG RI DQ\ DOOHJDWLRQV WKDW

FRXOG HQDEOH ³WKH FRXUW WR GUDZ WKH UHDVRQDEOH LQIHUHQFH´ WKDW GHIHQGDQW ³WULFNHG´ KHU LQWR ZDLWLQJ

DOPRVW WZR \HDUV WR ILOH VXLW See Iqbal  86 DW  FLWLQJ Twombly  86 DW  6KH

GRHV QRW DOOHJH WKDW GHIHQGDQW WRRN DQ\ VWHSV WR LPSHGH KHU IURP ILOLQJ VXLW RU WR PLVOHDG KHU DERXW

ZKHQ KHU FRPSODLQW ZRXOG EH GXH 6KH DOOHJHV LQ KHU FRPSODLQW WKDW GXULQJ KHU HPSOR\PHQW VKH

³PDGH VHYHUDO DWWHPSWV WR EULQJ XS WKH ZDJH GLVFUHSDQF\´ EXW WKDW PDQDJHPHQW QHYHU DGGUHVVHG

WKH SUREOHP &RPSO   6KH FODLPV WKDW GHIHQGDQW ³UHIXVHG WR SD\ DQ\ SDUW RI WKH DPRXQW GXH

DQG RZLQJ´ WR KHU DIWHU VKH ³PDGH ERWK YHUEDO DQG ZULWWHQ GHPDQGV IRU WKLV SD\PHQW´ Id.  

$QG VKH DOOHJHV WKDW DIWHU KHU ((2& FODLP ZDV GHQLHG KHU FRXQVHO ZDV ³XQVXFFHVVIXO LQ KLV

DWWHPSWV WR JDLQ >KHU@ DQ\ PRQHWDU\ FRPSHQVDWLRQ´ DQG WKDW ³>G@HIHQGDQW PDGH QR RIIHU

ZKDWVRHYHU´ Id.  

       $OWKRXJK SODLQWLII FRQWHQGV QRZ WKDW VKH KDG ³QR GHILQLWLYH ZD\ RI NQRZLQJ WKDW

>G@HIHQGDQW ZRXOG QRW HYHQWXDOO\´ ³FRPH WR JRRG WHUPV ZLWK PRQH\ RZHG WR KHU´ EHFDXVH

GHIHQGDQW ³GLG QRW IROORZ >LWV@ RZQ LQWHUQDO JULHYDQFH SURFHGXUHV    ZLWK UHJDUG WR WKH

GLVFULPLQDWRU\ WUHDWPHQW DJDLQVW KHU´ 3O¶V 2SS DW  D GHIHQGDQW¶V LQDFWLRQ LV DQ LQVXIILFLHQW EDVLV

XSRQ ZKLFK WR SHUPLW SODLQWLII WR ILOH DQ XQWLPHO\ ODZVXLW See Byrd v. District of Columia  )

6XSS G  ± ''&  UHIXVLQJ WR DSSO\ HTXLWDEOH HVWRSSHO ZKHUH HPSOR\HU¶V LQDFWLRQ



                                                   
DOOHJHGO\ SUHYHQWHG SODLQWLII IURP ILOLQJ FRPSODLQW )XUWKHU SODLQWLII GRHV QRW EHJLQ WR VXJJHVW

KRZ GHIHQGDQW¶V UHIXVDO WR PHHW KHU GHPDQGV RU DQ\ DOOHJHG IDLOXUH WR IROORZ LQWHUQDO JULHYDQFH

SURFHGXUHV ³WULFNHG´ KHU LQWR ZDLWLQJ 6R WKH FRQFOXVRU\ VWDWHPHQWV LQ SODLQWLII¶V RSSRVLWLRQ GR

QRW VXSSO\ WKH QHFHVVDU\ DOOHJDWLRQV KHUH

       ,Q WKH DEVHQFH RI DQ\ IDFWV WKDW ZRXOG ZDUUDQW WROOLQJ WKH DSSOLFDEOH VWDWXWH RI OLPLWDWLRQV

SODLQWLII¶V 7LWOH 9,, FODLP ZLOO EH GLVPLVVHG EHFDXVH LW LV WLPHEDUUHG

 ,,   3ODLQWLII¶V FODLP XQGHU WKH '&+5$ LV DOVR WLPHEDUUHG VR WKH &RXUW ZLOO JUDQW
       GHIHQGDQW¶V PRWLRQ WR GLVPLVV WKLV FODLP

       7KH '&+5$ SURYLGHV WKDW ³>D@Q\ SHUVRQ FODLPLQJ WR EH DJJULHYHG E\ DQ XQODZIXO

GLVFULPLQDWRU\ SUDFWLFH VKDOO KDYH D FDXVH RI DFWLRQ´ '& &RGH  ±D DQG SODLQWLII¶V

VH[EDVHG GLVFULPLQDWLRQ FODLP IDOOV ZLWKLQ DQ H[WHQVLYH OLVW RI SURKLELWHG GLVFULPLQDWRU\ SUDFWLFHV

'& &RGH  ± 8QGHU 'LVWULFW RI &ROXPELD ODZ D SODLQWLII DOOHJLQJ D YLRODWLRQ RI WKH

'&+5$ PXVW EULQJ VXFK D VXLW ³ZLWKLQ RQH \HDU RI WKH XQODZIXO GLVFULPLQDWRU\ DFW RU WKH

GLVFRYHU\ WKHUHRI´ '& &RGH  ±D see Brown v. Capitol Hill Club  $G 

 '&  ³7KH $FW SURYLGHV VSHFLILF WLPHWDEOHV DQG SURFHGXUHV IRU ILOLQJ D FODLP RI

GLVFULPLQDWLRQ ZLWKLQ RQH \HDU RI WKH DOOHJHG XQODZIXO GLVFULPLQDWRU\ SUDFWLFH RU LWV

GLVFRYHU\>@    D FRPSODLQDQW VHHNLQJ GDPDJHV RU RWKHU DSSURSULDWH UHOLHI PD\ ILOH D

FRPSODLQW    LQ DQ\ FRXUW RI FRPSHWHQW MXULVGLFWLRQ´

       3ODLQWLII ZDV HPSOR\HG E\ GHIHQGDQW EHWZHHQ -XO\   DQG 2FWREHU  

&RPSO   $QG SODLQWLII DOOHJHV WKDW VKH ³FDPH WR NQRZ GXULQJ KHU FRXUVH RI ZRUN WKDW    WKH

RQO\ UHDVRQ VKH HDUQHG WKH UDWH VKH GLG ZDV EHFDXVH RI KHU JHQGHU´ Id.   &RQVWUXLQJ WKH IDFWV

LQ WKH OLJKW PRVW IDYRUDEOH WR SODLQWLII WKH ODWHVW SRVVLEOH GDWH RQ ZKLFK D GLVFULPLQDWRU\ DFW FRXOG

KDYH RFFXUUHG RU SODLQWLII FRXOG KDYH EHFRPH DZDUH RI WKH DOOHJHG GLVFULPLQDWLRQ ZDV KHU ODVW GD\




                                                  
RI ZRUN ± 2FWREHU   %HFDXVH SODLQWLII GLG QRW ILOH WKLV ODZVXLW XQWLO DSSUR[LPDWHO\

IRXUWHHQ PRQWKV ODWHU KHU FODLP XQGHU WKH '&+5$ LV WLPHEDUUHG

          ,Q KHU RSSRVLWLRQ SODLQWLII DJDLQ VHHNV WR LQYRNH WKH GRFWULQH RI HTXLWDEOH HVWRSSHO DUJXLQJ

WKDW GHIHQGDQW ³DWWHPSWHG WR OXOO KHU´ LQWR GHOD\LQJ ILOLQJ WKLV DFWLRQ 3O¶V 2SS DW  ³7KH 'LVWULFW

RI &ROXPELD LV RQH RI D PLQRULW\ RI MXULVGLFWLRQV WKDW KDV QRW DGRSWHG D JHQHUDO HTXLWDEOH µVDYLQJ¶

VWDWXWH WR WROO VWDWXWHV RI OLPLWDWLRQV´ EXW LW GRHV UHFRJQL]H D ³OLPLWHG H[FHSWLRQ´ WR WKH ³JHQHUDOO\

VWULFW DSSOLFDWLRQ RI VWDWXWHV RI OLPLWDWLRQV WKH OXOOLQJ GRFWULQH´ East v. Graphic Arts Indus. Joint

Pension Trust  $G   '& 

                 8QGHU WKH OXOOLQJ GRFWULQH D GHIHQGDQW FDQQRW DVVHUW WKH EDU RI WKH VWDWXWH
                 RI OLPLWDWLRQV LI LW DSSHDUV WKH GHIHQGDQW KDV GRQH DQ\WKLQJ WKDW ZRXOG WHQG
                 WR OXOO WKH SODLQWLII LQWR LQDFWLRQ DQG WKHUHE\ SHUPLW WKH OLPLWDWLRQ SUHVFULEHG
                 E\ WKH VWDWXWH WR UXQ

Id. DW ± LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG $V LQ WKH FDVH RI WKH HTXLWDEOH WROOLQJ GRFWULQH

XQGHU 7LWOH 9,, XQGHU '& ODZ ³>W@KH GHIHQGDQW PXVW KDYH GRQH VRPHWKLQJ WKDW DPRXQWHG WR DQ

DIILUPDWLYH LQGXFHPHQW WR SODLQWLIIV WR GHOD\ EULQJLQJ DFWLRQ´ Bailey v. Greenberg  $G 

 '&  TXRWLQJ Hornblower v. George Wash. Univ.  $SS '&    ³>7@R

VKRZ D µOXOOLQJ¶ FRQFUHWH HYLGHQFH PXVW EH SUHVHQWHG WKDW FOHDUO\ HVWDEOLVKHV WKDW VXFK DFWLYLW\

RFFXUUHG´ Jones v. Gov’t Emps. Ins. Co.  $G   '&  FLWLQJ Bailey  $G

DW 

          (YHQ JUDQWLQJ SODLQWLII ³WKH EHQHILW RI DOO LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV

DOOHJHG´ Kowal  )G DW  DV WKH &RXUW LV UHTXLUHG WR GR DW WKH PRWLRQ WR GLVPLVV VWDJH


      'HIHQGDQW SRVLWV WKDW WKH ODWHVW SRVVLEOH GDWH WKDW SODLQWLII¶V FDXVH RI DFWLRQ XQGHU WKH
'&+5$ FRXOG KDYH DFFUXHG LV WKH ODVW GD\ VKH UHFHLYHG D SD\FKHFN 'HI¶V 0HP DW ± FLWLQJ
WR FDVH ODZ XQGHU 7LWOH 9,, DV SHUVXDVLYH DXWKRULW\ WKDW HDFK SD\FKHFN UHVXOWLQJ IURP D
GLVFULPLQDWRU\ FRPSHQVDWLRQ GHFLVLRQ WULJJHUV D QHZ ILOLQJ SHULRG +RZHYHU QHLWKHU SDUW\ KDV
SUHVHQWHG WKH &RXUW ZLWK DQ\ IDFWV VXUURXQGLQJ SODLQWLII¶V WHUPLQDWLRQ RU UHVLJQDWLRQ RU WKH GDWH
XSRQ ZKLFK SODLQWLII UHFHLYHG KHU ODVW SD\FKHFN (YHQ LI WKH &RXUW XWLOL]HG WKH GDWH SURSRVHG E\
GHIHQGDQW ± 2FWREHU   ± id. DW  KHU FRPSODLQW ZRXOG VWLOO EH XQWLPHO\
                                                    
SODLQWLII KDV IDLOHG WR DOOHJH DQ\ DIILUPDWLYH DFWV WDNHQ E\ GHIHQGDQW WKDW ZRXOG KDYH GHOD\HG

SODLQWLII¶V ILOLQJ RI WKH FRPSODLQW $QG DV GLVFXVVHG DERYH HYHQ LI GHIHQGDQW ³GLG QRW IROORZ >LWV@

RZQ LQWHUQDO JULHYDQFH SURFHGXUHV WR UHDFK DQ\ FRQFOXVLRQV ZLWK UHJDUG WR WKH GLVFULPLQDWRU\

WUHDWPHQW DJDLQVW´ SODLQWLII 3O¶V 2SS DW  GHIHQGDQW¶V DOOHJHG FRQGXFW LV EHVW FKDUDFWHUL]HG DV

³PHUH VLOHQFH´ ZKLFK ³JHQHUDOO\ GR>HV@ QRW ULVH WR WKH OHYHO RI DIILUPDWLYH PLVFRQGXFW´ East 

$G DW  TXRWLQJ William J. Davis, Inc. v. Young  $G   '& 

        )LQDOO\ SODLQWLII¶V FRQWHQWLRQ WKDW VKH ³ZDV QRW IXOO\ DZDUH RI WKH H[WHQW RI WKH VH[ EDVHG

GLVFULPLQDWLRQ DJDLQVW KHU XQWLO VKH ZDV DEOH WR SURFXUH FRXQVHO´ LV XQDYDLOLQJ 3O¶V 2SS DW 

3ODLQWLII H[SOLFLWO\ VWDWHV WKDW VKH ZDV DZDUH RI WKH GLVFULPLQDWLRQ WKURXJKRXW KHU HPSOR\PHQW DQG

WKDW VKH HYHQ WRRN DFWLRQ WR WU\ WR UHPHG\ WKDW GLVFULPLQDWLRQ ZKLOH VKH ZDV VWLOO HPSOR\HG See

&RPSO  ± 7KDW D ODZ\HU KHOSHG VKHG PRUH OLJKW RQ KHU SRWHQWLDO OHJDO FODLPV DJDLQVW

GHIHQGDQW GRHV QRW DOWHU WKH VWDWXWH RI OLPLWDWLRQV DQDO\VLV See East  $G DW  DJUHHLQJ

ZLWK WKH WULDO FRXUW¶V ILQGLQJ WKDW LW ZRXOG QRW ³WROO WKH WLPH OLPLW IRU WKH DSSUR[LPDWHO\ WZR

\HDUV    LW WRRN >S@ODLQWLII WR REWDLQ OHJDO FRXQVHO DQG ILOH KHU ODZVXLW´ ZKHQ WKH ³IDFWV LQGLFDWH>G@

WKDW >S@ODLQWLII KDG DW OHDVW D JHQHUDO NQRZOHGJH RI KHU ULJKW WR EH IUHH IURP GLVFULPLQDWLRQ´

        6R SODLQWLII¶V '&+5$ FODLP ZLOO EH GLVPLVVHG EHFDXVH LW ZDV ILOHG RXWVLGH WKH RQH\HDU

VWDWXWH RI OLPLWDWLRQV DQG HTXLWDEOH HVWRSSHO GRHV QRW DSSO\ WR WROO WKH VWDWXWH RI OLPLWDWLRQV

                                           &21&/86,21

        %DVHG RQ WKH FRPSODLQW DQG WKH DUJXPHQWV SODLQWLII UDLVHG LQ KHU RSSRVLWLRQ WR WKH PRWLRQ

WR GLVPLVV DQG JUDQWLQJ SODLQWLII WKH UHDVRQDEOH LQIHUHQFHV WR ZKLFK VKH LV HQWLWOHG DW WKLV VWDJH

WKH &RXUW ILQGV WKDW SODLQWLII KDV IDLOHG WR DOOHJH DQ\ DIILUPDWLYH PLVFRQGXFW RQ EHKDOI RI GHIHQGDQW




                                                   
WKDW GHOD\HG KHU ILOLQJ RI WKLV ODZVXLW 7KHUHIRUH SODLQWLII¶V FODLPV XQGHU 7LWOH 9,, DQG WKH '&+5$

DUH WLPHEDUUHG DQG WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ WR GLVPLVV

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                              $0< %(50$1 -$&.621
                                              8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( -XQH